Case: 19-50606      Document: 00515597288          Page: 1     Date Filed: 10/09/2020




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   October 9, 2020
                                   No. 19-50606                     Lyle W. Cayce
                                 Summary Calendar                        Clerk


   Johnny Dwayne Lee,

                                                             Plaintiff—Appellant,

                                        versus

   Bobby Lumpkin, Director, Texas Department of
   Criminal Justice, Correctional Institutions Division;
   B.P.P. Chairman David Gutierrez,

                                                           Defendants—Appellees.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:18-CV-829


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Johnny Dwayne Lee, Texas prisoner # 1336182, appeals the district
   court’s dismissal of his 42 U.S.C. § 1983 complaint under Federal Rules of
   Civil Procedure 12(b)(1) and 12(b)(6) for lack of jurisdiction and for failure to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50606        Document: 00515597288            Page: 2     Date Filed: 10/09/2020




                                       No. 19-50606


   state a claim upon which relief could be granted. Lee filed a § 1983 suit
   against Lorie Davis, the director of the Texas Department of Criminal
   Justice,1 and David Gutierrez, Chairman of the Board of Pardons and Paroles,
   alleging that they violated his due process rights by requiring him to comply
   with a sex-offender registration requirement when he was released on parole
   in March 2017. Lee also appeals the denial of his motion to amend his
   complaint by removing Davis and Gutierrez as defendants, adding the Texas
   Board of Pardons and Paroles as a defendant, and dropping his claim for
   monetary damages. Lee requests appointment of counsel and leave to file a
   supplemental brief.
          First, the district court did not abuse its discretion in denying the
   motion to amend because Lee’s proposed amendments would render his
   claims inappropriate for a § 1983 action. See Preiser v. Rodriguez, 411 U.S.
475, 500 (1973). Second, Lee has abandoned his challenge to the district
   court’s dismissal of his § 1983 complaint under Rules 12(b)(1) and 12(b)(6)
   by not addressing the court’s reasons for its decision. See Brinkmann v.
   Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Finally,
   to the extent Lee asks this Court to reinstate his release on parole, “his sole
   federal remedy is a writ of habeas corpus” rather than a § 1983 suit. Preiser,
411 U.S. at 500.
          The motion for leave to file a supplemental brief is GRANTED, and
   the motion for appointment of counsel is DENIED. For the foregoing
   reasons, the district court’s judgment is AFFIRMED.




          1
            This court administratively substituted Bobby Lumpkin, the current director of
   the Texas Department of Criminal Justice, for Davis.




                                             2